Exhibit 10.32

THE WESTERN UNION COMPANY 2006 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT — TERMS AND CONDITIONS

CAREER SHARES AWARD (AUSTRIA)

 

1. Pursuant to The Western Union Company 2006 Long-Term Incentive Plan (the
“Plan”), The Western Union Company (the “Company”) hereby grants to you
(“Executive”) an award of Restricted Stock Units (the “Units”), in the amount
specified in your Award Notice (which forms part of this Agreement) as of the
Grant Date specified in your Award Notice, related to shares of the Company’s
common stock (“Shares”), such grant contingent upon your acceptance of these
terms and conditions and subject to the restrictions set forth in this Agreement
and the Plan. The terms of the Plan are hereby incorporated in this Agreement by
this reference and made a part hereof. Capitalized terms not defined herein
shall have the same definitions as set forth in the Plan.

 

2. Each Unit shall provide for the issuance and transfer to Executive of one
Share upon lapse of the restrictions set forth in paragraph 3 below. Upon
issuance and transfer of Shares to the Executive following the Restricted Period
(as defined herein), Executive shall have all rights incident to ownership of
such Shares, including but not limited to voting rights and the right to receive
dividends.

 

3. Subject to other provisions of this Agreement and the terms of the Plan, on
the fourth anniversary of the Grant Date, all restrictions on the Units shall
lapse and the Shares subject to the Units shall be issued and transferred to
Executive. Effective on and after such date, subject to applicable local laws
and Company policies, Executive may hold, assign, pledge, sell, or transfer the
Shares in Executive’s discretion. The four year period in which the Units may be
forfeited by the Executive is defined as the “Restricted Period.”
Notwithstanding the foregoing provisions in this paragraph 3, you will forfeit
all rights to the Units unless you accept these Terms and Conditions either
through on-line electronic acceptance (if permitted by the Company) or by
signing and returning to the Company a copy of these Terms and Conditions prior
to the fourth anniversary of the Grant Date. Signed copies of these Terms and
Conditions should be sent to the attention of: Western Union Stock Plan
Administration, 12500 E. Belford Avenue, M21B2, Englewood, Colorado 80112.

Prior to the issuance and transfer of Shares upon vesting, the Units will
represent only an unfunded and unsecured obligation of the Company. Any Units
that vest in accordance with paragraphs 3, 7 or 9 will be settled as soon as
administratively practicable after vesting (i.e., upon lapse of the restrictions
on the Units). If at any time the Company determines, in its discretion, that
the listing, registration or qualification of the Shares upon any securities
exchange or under any foreign, state or federal law, or the consent or approval
of any governmental authority is necessary or desirable as a condition to the
issuance and transfer of Shares to the Executive (or his or her estate), such
issuance and transfer will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained.

 

4. Regardless of any action the Company or Executive’s employer takes with
respect to any or all income tax (including federal, state and local taxes),
social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax Related Items”), Executive acknowledges that the ultimate
liability for all Tax Related Items legally due by Executive is and remains
Executive’s responsibility and that the Company and/or Executive’s employer
(i) make no representations or undertakings regarding the treatment of any Tax
Related Items in connection with any aspect of the Units, including the grant of
the Units, the vesting of the Units, the conversion of the Units into Shares,
the subsequent sale of any Shares acquired at vesting and the receipt of any
dividends or dividend equivalents; and (ii) do not commit to structure the terms
of the grant or any aspect of the Units to reduce or eliminate Executive’s
liability for Tax Related Items.

 

   1   



--------------------------------------------------------------------------------

Prior to the issuance and transfer of Shares upon vesting of the Units,
Executive shall pay, or make adequate arrangements satisfactory to the Company
or to Executive’s employer (in their sole discretion) to satisfy all withholding
and payment on account obligations of the Company and/or Executive’s employer.
In this regard, Executive authorizes the Company or Executive’s employer to
withhold all applicable Tax Related Items legally payable by Executive from
Executive’s wages or other cash compensation payable to Executive by the Company
or Executive’s employer. Alternatively, or in addition, if permissible under
local law, the Executive may elect to satisfy his obligations with respect to
all applicable Tax Related Items by any of the following means: (1) making a
cash payment to the Company or Executive’s employer, (2) authorizing the Company
to sell Shares to be issued on vesting of the Units to satisfy such obligation,
or (3) authorizing the Company to withhold whole shares of common stock which
would otherwise be delivered having an aggregate Fair Market Value, determined
as of the Tax Date, equal to the amount necessary to satisfy any such
obligation. Shares of common stock withheld may not have an aggregate Fair
Market Value in excess of the amount determined by applying the minimum
statutory withholding rate. Executive shall pay to the Company or to Executive’s
employer any amount of Tax Related Items that the Company or Executive’s
employer may be required to withhold as a result of Executive’s receipt of the
Units, the vesting of the Units, or the conversion of the vested Units to Shares
that cannot be satisfied by the means previously described. The Company may
refuse to deliver Shares to the Executive if Executive fails to comply with
Executive’s obligations in connection with the Tax Related Items as described
herein.

 

5. The Units may not be sold, assigned, transferred, pledged, or otherwise
disposed of, except by will or the laws of descent and distribution, while
subject to restrictions. If Executive or anyone claiming under or through
Executive attempts to make any such sale, transfer, assignment, pledge or other
disposition of Units in violation of this paragraph 5, such attempted violation
shall be null, void, and without effect.

 

6. Executive shall forfeit Executive’s right to any unvested Units (and any
associated dividend equivalents) if Executive’s continuous employment with the
Company or a Subsidiary or Affiliate terminates for any reason during the
Restricted Period (except solely by reason of a period of Related Employment or
as set forth in paragraphs 7 and 9).

 

7. If Executive dies or incurs a Disability during a period of continuous
employment with the Company or a Subsidiary or Affiliate during the Restricted
Period, Executive shall immediately vest, as of the date of such termination of
employment, in any then-unvested Units. Executive shall not vest in any unvested
Units by reason of Retirement.

 

   2   



--------------------------------------------------------------------------------

8. Prior to the issuance and transfer of Shares upon vesting, Executive will be
credited with amounts equal to the regular cash dividends that would be payable
to Executive if Executive had been transferred such Shares, which amounts shall
accrue during the Restricted Period and be paid in cash upon lapse of the
Restricted Period; provided, however, that if the Company adopts a
shareholder-wide dividend reinvestment program during the Restricted Period, the
Committee may direct that Executive be credited with additional Restricted Stock
Units equal to the dividends that would be payable with respect to the Shares on
or after the date of adoption of such program if Executive had been transferred
such Shares and which shall be subject to the same terms as this Agreement, with
the increase in the number of Restricted Stock Units equal to the number of
Shares that could be purchased with the dividends based on the value of the
Shares at the time such dividends are paid (in lieu of crediting Executive with
any fractional Units, the Committee may direct that amounts equal to the fair
market value of any such fractional Units accrue during the restricted period
and be paid in cash upon lapse of the restrictions). This Paragraph 8 will not
apply with respect to record dates for dividends occurring prior to the Grant
Date or after the Restricted Period has lapsed. During the Restricted Period,
Executive (and any person succeeding to Executive’s rights pursuant to the Plan)
will not be a shareholder of record of the Shares underlying the Units and will
have no voting or other shareholder rights with respect to such Shares.

 

9. If Executive is eligible to participate in the Severance/Change in Control
Policy applicable to members of the Company’s Executive Committee at the time of
a Change in Control and Executive’s employment with the Company, a Subsidiary or
an Affiliate terminates for an eligible reason under such policy during the
24-month period commencing on the effective date of the Change in Control, then
any remaining restrictions applicable to the Units shall immediately lapse
effective on the date of Executive’s termination.

 

10. The terms of this Agreement may be amended from time to time by the
Committee in its sole discretion in any manner that it deems appropriate;
provided, however, that no such amendment shall adversely affect in a material
manner any right of Executive under this Agreement without Executive’s written
consent.

 

11. Any action taken or decision made by the Company, the Board, or the
Committee or its delegates arising out of or in connection with the
construction, administration, interpretation or effect of the Plan or this
Agreement shall lie within its sole and absolute discretion, as the case may be,
and shall be final, conclusive and binding on Executive and all persons claiming
under or through Executive. By accepting this grant of Units or other benefit
under the Plan, Executive and each person claiming under or through Executive
shall be conclusively deemed to have indicated acceptance and ratification of,
and consent to, any action taken under the Plan by the Company, the Board or the
Committee or its delegates.

 

12.

In accepting the award of Units, Executive acknowledges that (i) the Plan is
established voluntarily by the Company, it is discretionary in nature and may be
modified, amended, suspended or terminated by the Company at any time, as
provided in the Plan; (ii) the award of Units is voluntary and occasional and
does not create any contractual or other right to receive future awards of
Units, or benefits in lieu of Units even if Units have been awarded repeatedly
in the past; (iii) all decisions with

 

   3   



--------------------------------------------------------------------------------

 

respect to future awards, if any, will be at the sole discretion of the Company;
(iv) Executive’s participation in the Plan is voluntary; (v) the award of Units
is an extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or to Executive’s employer, and the
Units are outside the scope of Executive’s employment contract, if any; (vi) the
Units are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;
(vii) neither the award of the Units nor any provision of this Agreement, the
Plan or the policies adopted pursuant to the Plan confer upon Executive any
right with respect to employment or continuation of current employment, and in
the event that Executive is not an employee of the Company or any Subsidiary or
Affiliate, the Units shall not be interpreted to form an employment contract or
relationship with the Company or any Subsidiary or Affiliate; (viii) this grant
of the Units does not establish or imply an employment relationship between
Executive and the Company; (ix) the future value of the underlying Shares is
unknown and cannot be predicted with certainty, (x) if Executive receives
Shares, the value of such Shares acquired upon vesting of the Units may increase
or decrease in value; (xi) no claim or entitlement to compensation or damages
arises from termination of the Units, and no claim or entitlement to
compensation or damages shall arise from any diminution in value of the Units or
Shares received upon the vesting of the Units resulting from termination of the
Executive’s employment by the Company or the Executive’s employer (for any
reason whatsoever and whether or not in breach of local labor laws) and
Executive irrevocably releases the Company and Executive’s employer from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, then, by signing this
Agreement, Executive shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim; and (xii) in the event of involuntary
termination of Executive’s employment (whether or not in breach of local labor
laws), Executive’s right to receive the Units and vest under the Plan, if any,
will terminate effective as of the date that Executive is no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); furthermore, in the event of involuntary
termination of employment (whether or not in breach of local labor laws),
Executive’s right to receive Shares pursuant to the Units after termination of
employment, if any, will be measured by the date of termination of Executive’s
active employment and will not be extended by a notice period mandated under
local law; the Committee shall have the exclusive discretion to determine when
the Executive is no longer actively employed for purposes of the award of the
Units.

 

13. The validity, construction, interpretation, administration and effect of
these Terms and Conditions and the Plan and rights relating to the Plan and to
this Agreement, shall be governed by the substantive laws, but not the choice of
law rules, of the State of Delaware.

 

14. You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement by and among, as applicable, your employer, the Company and the
Company’s Subsidiaries and Affiliates for the exclusive purpose of implementing,
administering and managing your participation in the Plan.

 

   4   



--------------------------------------------------------------------------------

You understand that your employer and/or the Company hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, and details of all equity awards to you under
the Plan, for the purpose of implementing, administering and managing the Plan
(“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country, or elsewhere, and that the
recipient’s country may have different data privacy laws and protection than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker,
escrow agent or other third party with whom the Shares received upon vesting of
the Units may be deposited. You understand that Data will be held only as long
as is necessary to implement, administer and manage your participation in the
Plan. You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data, or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local human resources
representative. You understand that refusal or withdrawal of consent may affect
your ability to receive a transfer of Shares following the expiration of the
Restricted Period. For more information on the consequences of your refusal to
consent or withdrawal of consent, you understand that you may contact your local
human resources representative.

 

15. The Company may, in its sole discretion, decide to deliver any documents
related to the Units awarded under the Plan or future Units that may be awarded
under the Plan by electronic means or request Executive’s consent to participate
in the Plan by electronic means. Executive hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

 

16. If one or more provisions of this Agreement shall be held invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby
and the invalid, illegal or unenforceable provisions shall be deemed null and
void; however, to the extent permissible by law, any provisions which could be
deemed null and void shall first be construed, interpreted or revised
retroactively to permit this Agreement to be construed as to foster the intent
of this Agreement and the Plan.

 

17. If Executive has received this Agreement or any other document related to
the Plan translated into a language other than English and if the translated
version differs from the English version, the English version will control.

 

18.

Executive should be aware that Executive may be entitled to revoke this
Agreement and Executive’s acceptance of the grant of the Units pursuant to the
Austrian Consumer Protection Act under the following conditions: (a) if
Executive signs this

 

   5   



--------------------------------------------------------------------------------

 

Agreement outside of the business premises of Executive’s employer, Executive
may be entitled to revoke the Agreement provided the revocation is made within
one week of Executive’s acceptance; or (b) if circumstances relevant to
Executive’s decision to enter into the Agreement, as presented by the Company,
either do not materialize or materialize to a significantly reduced extent,
through no fault of Executive’s, Executive may be entitled to revoke the
Agreement. This revocation must be made within one week of the time that it is
foreseeable that the circumstances mentioned above do not materialize or
materialize at a significantly reduced extent. If Executive revokes under
sections (a) or (b) listed above, the revocation must be in written form to be
valid. It is sufficient if Executive returns this Agreement to the Company or
the Company’s representative with language which can be understood as
Executive’s refusal to conclude or honor this Agreement.

 

19. Notwithstanding any other provision of the Plan or this Agreement, except as
otherwise provided in the case of Executive’s termination of employment due to
death, Disability or for an eligible reason under the Severance/Change in
Control Policy applicable to members of the Company’s Executive Committee during
the 24-month period commencing on the effective date of a Change in Control, in
order for the restrictions on the Units to lapse the Company must achieve as a
Performance Measure not less than $10 million of operating income during the
fiscal year ending December 31, 2009, as determined by the Committee based on
the Company’s 2009 annual financial statements.

 

On Behalf of The Western Union Company By:  

 

Title:  

I accept the Grant of Units under the terms and conditions set forth in this
Agreement.

 

 

Hikmet Ersek

 

   6   